                         Case 3:19-cv-00283-JBA Document 1 Filed 02/26/19 Page 1 of 7




                                                  UNITED STATES DISTRICT COURT
                                                     DISTRICT OF CONNECTICUT
                                             ________________________________________

                      TRUSTEES OF THE NEW ENGLAND             :
                      CARPENTERS HEALTH BENEFITS FUND,        :
                      TRUSTEES OF THE NEW ENGLAND             :
                      CARPENTERS PENSION FUND and             :
                      TRUSTEES OF THE SOUTHERN NEW ENGLAND:
                      CARPENTERS ANNUITY FUND                 :
                                                              :
                                  Plaintiffs                  :                   Civil Action No.
                                                              :
                      V.                                      :                         February 26, 2019
                                                                                  Date: February
                                                              :
                      PJ’S CONSTRUCTION COMPANY, INC.
                      PJ'S                                    :
                      PABLO L. JIMENEZ                        :
                                                              :
                                  Defendants                  :
                      _______________________________________

                                                                COMPLAINT

                             Plaintiffs, by their attorneys, Gould Killian LLP, complaining of the Defendants, allege as

                      follows:
                                                                  PARTIES

                             1.
                             1.     Plaintiffs are the duly appointed Trustees of the New England Carpenters

                      Pension Fund, the New England Carpenters Health Benefits Fund, and the Southern New

                      England Carpenters Annuity Fund (collectively referred to herein as "Funds").
 Gould Killian LLP
280 Trumbull Street
                             2.
                             2.     The Funds are "employee benefit plans" within the meaning of Section 3(3) of
     21st Floor
Hartford CT 06103                               Income Security
                      The Employment Retirement Income Security Act
                                                                Act of
                                                                    of 1974
                                                                       1974 (hereinafter
                                                                            (hereinafter "ERISA"),
                                                                                         “ERISA”), 29 U.S.C.
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240
                         Case 3:19-cv-00283-JBA Document 1 Filed 02/26/19 Page 2 of 7




                      §1002(3),and
                      §1002(3), andare
                                    are"multiemployer
                                        "multiemployer plans" within
                                                              within the
                                                                      the meaning
                                                                          meaningof
                                                                                  ofSection
                                                                                    Section3(37)
                                                                                            3(37) of
                                                                                                  of ERISA,
                                                                                                     ERISA, 29

                      U.S.C. §1002(37).

                             3.          defendant, PJ’S
                                     The defendant, PJ'S CONSTRUCTION COMPANY,INC.
                                                         CONSTRUCTION COMPANY, INC.(hereinafter
                                                                                    (hereinafter"Pj's")
                                                                                                 "Pj’s") is a

                      Connecticut corporation
                                  corporation maintaining
                                              maintaining offices
                                                          offices and
                                                                  and conducting
                                                                      conductingbusiness
                                                                                 businessat
                                                                                          at531
                                                                                            531 Ella
                                                                                                Ella Grasso

                      Boulevard, New Haven,
                                     Haven, Connecticut.
                                            Connecticut. PJ's      an"employer
                                                          PJ’sisisan  “employerininan
                                                                                    anindustry
                                                                                       industry affecting
                                                                                                affecting commerce"
                                                                                                          commerce”

                      pursuant
                      pursuantto
                               toERISA,
                                  ERISA,29
                                         29U.S.C.
                                           U.S.C. §1002(5),
                                                  §1002(5), (9),
                                                            (9), (11), (12) and (14).

                             4.      The defendant, Mr.
                                                    Mr. Jimenez
                                                        Jimenez is
                                                                 is an
                                                                    an individual
                                                                        individual who resides at 7 Leighton Road,

                      Trumbull,
                      Trumbull, Connecticut.             is the owner, President and Treasurer of PJ’s,
                                Connecticut. Mr. Jimenez is                                       PJ's, and makes

                      all final decisions
                                decisions over
                                          over payments
                                               paymentsmade
                                                        made by
                                                             by the
                                                                 the company. Upon information
                                                                     company. Upon  information and belief, Mr.

                              controls every aspect of the business.
                      Jimenez controls

                                                        JURISDICTION AND VENUE

                             5.      This is an action brought
                                                       brought by
                                                               by the
                                                                   the trustees
                                                                        trustees of
                                                                                 of the
                                                                                     the New
                                                                                         New England Carpenters Pension

                      Fund, the New England Carpenters Health Benefits Fund, and the Southern New England

                      Carpenters Annuity
                                 Annuity Fund (collectively referred to herein as "Funds") to enforce the terms of the

                                    provisions of
                      Funds and the provisions of Section
                                                  Section 515
                                                          515 of the Employee Retirement Income Security Act of

                      1974, as amended ("ERISA"), 29 U.S.C.
                                                     U.S.C. §1145.
                                                            §1145.This
                                                                   Thisaction
                                                                        actionarises
                                                                               arisesunder
                                                                                      under the
                                                                                             the laws
                                                                                                  laws of
                                                                                                       of the
                                                                                                          the United

                      States, specifically
                              specificallySection
                                           Section502(a)(3)
                                                   502(a)(3)of
                                                             ofERISA,
                                                                ERISA,29
                                                                       29U.S.C.
                                                                         U.S.C. §1132(a)(3).  Pursuant to
                                                                                §1132(a)(3). Pursuant   to Section
                                                                                                           Section
 Gould Killian LLP
280 Trumbull Street
                      502(e)(1) of
                      502(e)(1) of ERISA,
                                   ERISA,29
                                          29U.S.C.
                                             U.S.C.§1132(e)(1),
                                                    §1132(e)(1),  jurisdictionisistherefore
                                                                jurisdiction       thereforeconferred
                                                                                             conferred on
                                                                                                       on this
                                                                                                           this Court.
                                                                                                                Court.
     21st Floor
Hartford CT 06103            6.      The Pension Fund is created, maintained and regulated
                                                                                 regulated by the terms of a certain
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240     Declaration of Trust originally
                                           originallydated
                                                      datedFebruary
                                                           February25,
                                                                    25, 1968,    amended, which
                                                                        1968, as amended, which Declaration of Trust
                         Case 3:19-cv-00283-JBA Document 1 Filed 02/26/19 Page 3 of 7




                      is presently in effect. The
                                              The Annuity
                                                  Annuity Fund
                                                          Fund is
                                                                is created,
                                                                   created, maintained
                                                                            maintained and
                                                                                       and regulated by the terms of a

                      certain Declaration of Trust originally dated April 1, 1979, which Declaration of Trust is presently

                      in effect. The
                                 The Health
                                     Health Fund
                                            Fund is
                                                  is created,
                                                     created, maintained
                                                              maintained and
                                                                         and regulated
                                                                             regulated by the terms of a certain

                      Declaration of Trust dated September 1, 1969, which Declaration is presently in effect.

                             7.
                             7.      The Connecticut operations
                                                     operations of
                                                                of the
                                                                   the Funds
                                                                       Funds are
                                                                             are administered
                                                                                 administered in
                                                                                               in Connecticut.
                                                                                                  Connecticut. The

                      defendant is located in Connecticut,
                                              Connecticut, and
                                                           and the
                                                               the breach
                                                                   breach occurred
                                                                          occurred in
                                                                                    in Connecticut.
                                                                                       Connecticut. Venue is

                      conferred on this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), which

                      provides:

                             (2)     Where an action under this title is brought in a district court of the United States,

                      it may be brought in the district where the plan is administered, where the breach took place, or

                      where a defendant resides or may be found, and process may be served in any other district

                      where a defendant resides or may be found.

                             8.
                             8.      PJ’s performs contracting or subcontracting work in the carpentry industry in the
                                     PJ's

                      State of Connecticut and employs or has employed members of the United Brotherhood of

                      Carpenters and Joiners of America and its affiliated local unions ("Union"), or nonmembers

                      working in covered employment.

                                                             CAUSE OF ACTION
 Gould Killian LLP
280 Trumbull Street
                                – Breach
                      COUNT ONE — Breachof
                                         ofCollective
                                           CollectiveBargaining
                                                      Bargaining Agreement
                                                                 Agreement and
                                                                           and Failure
                                                                               Failure to make benefit
     21st Floor
Hartford CT 06103     contributions pursuant to ERISA
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240
                         Case 3:19-cv-00283-JBA Document 1 Filed 02/26/19 Page 4 of 7




                              9.       PJ’s, acting by and through
                                       PJ's,               through its authorized agent or officer, executed aa collective
                                                                                                                collective

                      bargaining agreement ("Agreement") with
                                                         with the
                                                              the New
                                                                  New England Regional Council of Carpenters.

                              10.
                              10.      Pursuant to the Agreement, PJ’s           make certain
                                                                  PJ's agreed to make certain payments to the Funds

                      maintained on behalf of employees
                                              employees performing
                                                        performing carpentry work in covered employment.

                              11.
                              11.      PJ’s agreed
                                       PJ's agreed to
                                                   to be
                                                      be bound
                                                         bound by
                                                               by the foregoing
                                                                      foregoing document and to make certain

                      contributions to
                      contributions to the Funds.

                              12.
                              12.                terms of
                                       Under the terms of said contract and of the Declarations of Trust adopted by the

                      Boards of Trustees of the Funds, PJ's
                                                       PJ’s is also liable for a reasonable rate
                                                                                            rate of
                                                                                                 of interest on said

                      delinquent contributions until
                                               until paid,
                                                     paid, plus all costs of collection,
                                                                             collection, including
                                                                                         including audit
                                                                                                   audit fees,
                                                                                                         fees, attorney's

                      fees and liquidated damages in the amount of twenty (20%) percent
                                                                                percent of
                                                                                        of the delinquent

                      contributions.

                              13.
                              13.                              PJ’s payroll records, PJ's
                                       Pursuant to an audit of PJ's                  PJ’s is delinquent and liable to the

                      Plaintiffs in
                      Plaintiffs  in the
                                      the amount
                                          amount of
                                                 of$61,680.93
                                                    $61,680.93 for the time period
                                                                            period of
                                                                                   of January
                                                                                      January 1,
                                                                                              1, 2016 through
                                                                                                      through February 4,

                      2017.

                              14.
                              14.                 PJ’s continues
                                       As long as PJ's continues to employ workers performing covered employment,

                                                  Funds will
                      the delinquency owed to the Funds will increase during
                                                                      during the pendency
                                                                                 pendency of
                                                                                          of this
                                                                                             this action.

                              15.
                              15.          demand for
                                       Due demand for the foregoing
                                                          foregoing amount has been made
                                                                                    made upon
                                                                                         upon PJ's
                                                                                              PJ’s by
                                                                                                   by counsel
                                                                                                      counsel for
 Gould Killian LLP
280 Trumbull Street
                                 but to date
                      the Funds, but    date the
                                             the foregoing
                                                 foregoing contributions,
                                                           contributions, interest
                                                                           interest and
                                                                                    and liquidated
                                                                                         liquidated damages
                                                                                                    damages due and
     21st Floor
Hartford CT 06103     owing to the Funds have not been paid.
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240
                         Case 3:19-cv-00283-JBA Document 1 Filed 02/26/19 Page 5 of 7




                              16.
                              16.                   PJ’s failure to meet its obligations under the terms of the collective
                                     As a result of PJ's

                      bargaining agreement, Plaintiffs have been required to employ counsel in order to enforce such

                                   Plaintiffs have
                      obligations. Plaintiffs have brought
                                                   brought this
                                                            this action
                                                                 action in
                                                                         in faithful
                                                                            faithful performance of the fiduciary duties

                      imposed upon them under Section 404(a)(1)
                                                      404(a)(1) of
                                                                of ERISA,
                                                                   ERISA, 29
                                                                          29 U.S.C.
                                                                             U.S.C. §1104(a)(1).
                                                                                    §1104(a)(1). Plaintiffs have

                      been, and are, incurring attorney's fees as a direct result of PJ’s
                                                                                     PJ's failure to make contributions in

                      accordance with the terms and conditions of the pertinent collective bargaining agreement.

                      COUNT TWO – Pierce
                            TWO — Pierce the
                                          the corporate
                                              corporate veil

                              17.
                              17.    The plaintiffs reallege paragraphs nine through nineteen of Count One above as

                      if more fully set forth herein as paragraph twenty through thirty of this Count Two.

                              18.
                              18.    At all times relevant hereto, the defendant, Mr. Jimenez, was the owner,

                      President and Treasurer of Company.

                              19.
                              19.    Upon information and belief, at all times relevant hereto, the defendant, Pj’s,
                                                                                                               Pj's, was

                      the mere instrumentality of Mr. Jimenez, in that Mr. Jimenez exercised complete control and

                      domination of the finances, policies and business practices of PJ’s,
                                                                                     PJ's, which control he exercised

                      to prevent the payment of contributions justly owed to the funds.

                      COUNT THREE – Breach
                            THREE — Breach of
                                           of Fiduciary
                                              Fiduciary duty

                             20.
                             20.     The plaintiffs reallege paragraphs nine through sixteen of Count One above as if
 Gould Killian LLP
280 Trumbull Street
                      more fully set forth herein as paragraph twenty through twenty-seven of this Count Three.
     21st Floor
Hartford CT 06103            21.
                             21.     The delinquent contributions owed to the Funds are Trust assets pursuant to the
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240     Declarations of Trust referred to above.
                         Case 3:19-cv-00283-JBA Document 1 Filed 02/26/19 Page 6 of 7




                             22.         Jimenez exercised
                                     Mr. Jimenez exerciseddiscretionary
                                                           discretionary authority
                                                                         authority or
                                                                                   or discretionary
                                                                                      discretionary control over the

                      management or disposition
                      management or disposition of
                                                of Fund assets, in that he controlled
                                                                           controlled the payment or nonpayment of

                          benefit contributions.
                      the benefit contributions.

                             23.         Jimenez controlled
                                     Mr. Jimenez controlled how the funds paid
                                                                          paid to
                                                                               to the
                                                                                  the company
                                                                                      company were
                                                                                              were used, and used

                      Trust assets for purposes other than payment
                                                           payment of
                                                                   of benefit
                                                                      benefit contributions.
                                                                              contributions.

                             24.     Mr. Jimenez is a fiduciary
                                                      fiduciaryunder
                                                                underERISA,
                                                                      ERISA,29 U.S.C.A. §1002(21)(A).
                                                                             29U.S.C.A. §1002(21)(A).

                             25.         Jimenez is
                                     Mr. Jimenez  is personally
                                                     personally liable
                                                                 liable for
                                                                         for the
                                                                              the delinquent
                                                                                  delinquent contributions
                                                                                             contributions pursuant to

                      ERISA §29 U.S.C.A. 1109(a).

                             WHEREFORE,Plaintiffs
                             WHEREFORE, Plaintiffsdemand
                                                  demandjudgment
                                                         judgment against
                                                                  against the
                                                                           the Defendants
                                                                               Defendants as
                                                                                          asfollows:
                                                                                             follows:

                             1.      For aa money
                                            money judgment
                                                   judgment consisting
                                                            consisting of
                                                                       of the
                                                                          the following:
                                                                               following:

                                                   contributions due
                                     a. For unpaid contributions due for
                                                                      for the
                                                                           the months
                                                                               months of
                                                                                      of January
                                                                                         January 1,
                                                                                                 1, 2016 through

                      February 4, 2017 in the amount
                                              amount of
                                                     of $61,680.93
                                                        $61,680.93 (ERISA Section 502(g)(2)(A));

                                     b.              assessed on
                                     b. For interest assessed on the
                                                                 the delinquent
                                                                     delinquent contributions
                                                                                contributions calculated from the date

                      due through the date of judgement at the rate of 12
                                                                       12 percent
                                                                          percent per
                                                                                  per annum
                                                                                      annum pursuant
                                                                                            pursuant to
                                                                                                     to contract and

                      ERISA Section 502(g)(2)(B));

                                     c. For liquidated damages assessed
                                     c.                        assessed on
                                                                        on the
                                                                            the delinquent
                                                                                delinquent contributions
                                                                                           contributions at the rate

                      of 20 percent pursuant
                                    pursuant to
                                             to contract
                                                contractand
                                                         andERISA
                                                            ERISA Section
                                                                  Section 502(g)(2)(C);
                                                                          502(g)(2)(C);
 Gould Killian LLP
280 Trumbull Street          2.          reasonable attorneys'
                                     For reasonable attorneys' fees
                                                               fees and
                                                                    and costs
                                                                        costs of
                                                                              of this case pursuant
                                                                                           pursuant to contract and
     21st Floor
Hartford CT 06103
                      ERISA Section 503(g)(2)(D);
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240
                         Case 3:19-cv-00283-JBA Document 1 Filed 02/26/19 Page 7 of 7




                             3.      That the Defendants
                                              Defendants be
                                                         beordered
                                                            orderedto
                                                                    tocomply
                                                                       complywith
                                                                             with its
                                                                                   its obligations
                                                                                       obligations to report and to

                      contribute to the Funds during the pendency
                                                         pendency of
                                                                  of this
                                                                     this action;

                             4.      Such other legal or equitable relief as this
                                                                             this Court deems
                                                                                        deems appropriate,
                                                                                              appropriate, including
                                                                                                            including

                                       contributions and/or
                      judgment for any contributions and/or interest
                                                            interest thereon that may accrue subsequent
                                                                                             subsequent to
                                                                                                        to the
                                                                                                           the filing
                                                                                                               filing

                      of this complaint,
                              complaint, as
                                         as well
                                            well as
                                                 as any resulting
                                                        resulting penalties
                                                                  penalties thereon
                                                                            thereon pursuant
                                                                                    pursuant to
                                                                                              to ERISA.
                                                                                                 ERISA.
                                                            th
                            at Hartford,
                      Dated at Hartford, Connecticut
                                         Connecticut this
                                                     this 26
                                                          26th day of February,
                                                                      February, 2019.

                                                                           PLAINTIFFS


                                                                           By /s/Nancy Gould
                                                                           Nancy Gould
                                                                           Fed. Bar No. CT 10567
                                                                           Gould Killian LLP
                                                                           280 Trumbull
                                                                           280 Trumbull Street, 21st floor
                                                                                                     floor
                                                                           Hartford, CT
                                                                           Hartford, CT 06103
                                                                                         06103
                                                                           Phone: (860)278-1270
                                                                           Phone:  (860)278-1270
                                                                           Fax: (860)244-9290
                                                                           Email: ngould@gouldkillian.com




 Gould Killian LLP
280 Trumbull Street
     21st Floor
Hartford CT 06103
  (860) 278-1270
Fax (860) 244-9290
  Juris No. 24240
